Jf ottrtlj Court of
                                          Sntonio,

                                       September 09. 2013


                                      No. 04-13-00043-CV


                                       JLG Trucking LLC,
                                            Appellant


                                                v.



                                         Lauren R. Garza.
                                             .Appellee


                                    Trial Court Case No. 7459


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. Al'P. P. 39,8. Therefore, all requests for oral
argument are denied, and the cause is advanced for OIS' BRIICI'S submission on Tuesday,
October 08. 2013, to the following panel: Chief Justice Stone. Justice Marion, and Justice
Alvarez.   All parlies will be notified of the Court's decision in this appeal in accordance with
Tex.R.App.P.48.

       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tfx. R. App. P. 39.8.   Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on Monday. September 09. 2013.



                                                                lieriiu) Stone. Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal of the said
court on this Monday. September 09. 2013.


               OF